PER CURIAM.
*751This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Raymond Juiwen Ho (State Bar No. 358112), pursuant to Bar Rules 4-110 (f) and 4-227 (b) (2). In his petition, Ho, who was a member of the Bar beginning in 1994 but purportedly resigned effective July 25, 2017, admits that he was a participant in a money laundering conspiracy, which began in March 2013 and ended in February 2017, and that in October 2017, he pled guilty to felony money laundering, 18 USC § 1956 (a) (3), and money laundering conspiracy, 18 USC § 1956 (h), and was subsequently sentenced to 84 months confinement in the federal Bureau of Prisons, 3 years supervised release, $2,046,518.48 in restitution, and a $200 special assessment. He admits in accordance with his written plea agreement that he "controlled and utilized in the offense conduct, among other bank accounts, two of his Interest on Lawyer's *752Trust Accounts (IOLTA)," that he deposited certain funds in and disbursed funds from those IOLTA accounts, and that the funds were not client funds or funds he held in any fiduciary capacity, but funds laundered using the IOLTA accounts as part of the criminal conspiracy.
Ho acknowledges that the above-described conduct violated Rules 1.15 (I) (a), 1.15 (II) (b), and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a single violation of any of these rules is disbarment. Given his admissions, and in spite of his earlier resignation, Ho requests that the Court accept his petition for the voluntary surrender of his license, which is tantamount to disbarment.
The State Bar recommends that this Court accept Ho's petition for voluntary surrender of license, and based upon our review of the petition, we agree that acceptance of Ho's petition is in the best interests of the Bar and the public. See In the Matter of McKanders, 254 Ga. 636, 332 S.E.2d 292 (1985) (conviction on 12 counts of conspiracy to commit an offense against the United States warranted acceptance of voluntary surrender of license); In the Matter of Calhoun, 268 Ga. 675, 492 S.E.2d 514 (1997) (convictions for money laundering and aiding and abetting warranted disbarment). Accordingly, the name of Raymond Juiwen Ho is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Ho is reminded of his duties under Bar Rule 4-219 (c).
Voluntary surrender of license accepted.
All the Justices concur.